USDC IN/ND case 3:20-cv-01042-DRL-MGG   document 5 filed 11/17/20 pageFiled:
                            20D04-2011-CT-000249                       1 of11/17/2020
                                                                             6        5:08 PM
                                                                                                              Clerk
                                       Elkhart Superior Court 4                             Elkhart County, Indiana




  STATE OF INDIANA                                     IN THE ELKHART SUPERIOR COURT
                                     SS:
  COUNTY OF ELKHART          )                         CAUSE NO.

  JOSHUA HORNER

                Plaintiff,

        V.

 EYEMART EXPRESS,LLC,

                Defendant.

                                        COMPLAINT

       Plaintif Joshua Horner alleges against the Defendant that:

    1. Plaintiff Joshua Horner alleged against Defendant Eyemart Express, LLC, that he was

       discriminated against, retaliated against, and discharged on account of his sex (male) and

       for reporting sexual harassment in the workplace, as set forth in his Charge of

       Discrimination No.: 470-2020-02485, a copy of which is attached hereto, made a part

       hereof, Land incorporated herein as Exhibit A. The Equal Employment Opportunity

       Commission issued a Dismissal and Notice of Rights/Notice of Suit Rights on September

       21, 2020 (Exhibit B), and this Complaint has been filed ninety (90) days after receipt

       thereof. ,

    2. The Defpndant Eyemart Express, LLC is headquartered at Eyemart Express, Ltd., 13800

       Senlac ;Drive, Farmers Branch, Texas 75234. Plaintiff worked at the local Eyemart

       Express..ot 4542 Elkhart Road, Suite 100, Elkhart, Indiana 46526. The registered agent

       for Eyemart Express is C T Corporation System, 334 North Senate Avenue, Indianapolis,

       Indiana.46204.
USDC IN/ND case 3:20-cv-01042-DRL-MGG document 5 filed 11/17/20 page 2 of 6




    3.     Plaintiff Joshua Homer is a male who was employed at Eyemart Express in December of

          2019 when he began to receive complaints from multiple employees (females) that they

          had been sexually harassed by Defendant's General Manager Craig Ceasar and soon

          thereafter Plaintiff reported the employees' complaints of sexual discrimination and

          harassment to Brian Peek, Senior Employee Relations Manager for Defendant and Brenda

          Mora, Defendant's District Manager for the local area. Both Peek and Mora told Plaintiff

          to keep:quite about the employees' complaints.

    4. After reporting the employees' complaints, management began to treat Plaintiffin a hostile

         and discximinatory manner. Plaintiff attempted to email Peek on February 16, 2020, but

         Peek responded that he did not what to discuss the situation any further and did not want

         to knows anything else but that Mora would talk to the Plaintiff But on March 3, 2020,

         Mora to,ld the Plaintiff that he was terminated. The alleged reason for termination was

         that Plaintiff allegedly posted something on Facebook that had violated Defendant's social

         media p9licy, but this reason was false and pretextual as Plaintiff did not make the posting

         in question.    Plaintiff claims that Defendant's proffered reason for firing him was

         pretextgal, false, fictitious, and lie -- and that the real reason for terminating Plaintiff was

         that he reported the sexual harassment which was unlawful.

   5. As a direct result of Defendant's intentional termination of the Plaintiff which was in

         recklessAisregard ofthe Plaintiff's federally protected civil rights, Plaintifflost hisjob and

      job-related benefits including income. Plaintiff also experienced emotional distress,

         mental anguish, inconvenience, humiliation, embarrassment, and other damages and

      injuriesi, Plaintiffseeks both compensatory damages and punitive damages.


                                                  —2—
USDC IN/ND case 3:20-cv-01042-DRL-MGG document 5 filed 11/17/20 page 3 of 6




     6. Plaintiff brings this case under Title VII of the Civil Rights Act of 1964,42 U.S.C. § 2000e

         et seq.("Title VII").

         WHEREFORE,Plaintiffs pray forjudgment against the Defendant,for backpay,front pay,

 compensatory damages, punitive damages, reasonable attorney's fees and costs, and for all other

 just and proper relief in the premises.

                                           JURY DEMAND

         Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff demands a trial by

 jury in this actiOn.

                                              Respectfully submitted,

                                              CHRISTOPHER C. MYERS & ASSOCIATES

                                             /s/Christopher C. Myers
                                             Christopher C. Myers, #22818-02
                                             809 South Calhoun Street, Suite 400
                                             Fort Wayne,IN 46802-2307
                                             Telephone:(260)424-0600
                                             Facsimile:(260)424-0712
                                             Email: cmyers@myers-law.com
                                             Counselfor Plaintiff
         USDC IN/ND case 3:20-cv-01042-DRL-MGG   document 5 filed 11/17/20 pageFiled:
                                     20D04-2011-CT-000249                       4 of11/17/2020
                                                                                      6        5:08 PM
                                                                                                                                                                                 Clerk :
II:27:79 a.m. W-12-2020
                                                suErmr  .
                                                    mwiroployment      Opportunity. Itiffittl&liana
                                                                         Elkhart
  MAY/12/2020/TUE 12:00, PM
     EEOC FOIM (11109)
                                                  Indianapolis District Office
                       CHARGE OF DISCRIMINATION   RECEI VJF411§412 020 Agency(les)Charge No(s):
 ... _____Lbk form iceffeetid by the Priveov Act01974. See noolosed PrIvaey Act
                Statement and other Information befbre completing this form.
                                                                                                 .
                                                                                                                     PA----470:2020=02485--
                                                                                                               X   EEOC

                                                        Equal Employment Opportunity COliUlliSlijOill                                                          and EEOC
                                                                              State or local Agency. Ifany
      NEW (Indicate Mr., M9.. Mt)                                                                                   Home Phone(Ind Area Code)                 Data of Birth

      Joshua Homer                                                                                                 260-232-2880
      Stmt&films                       •                                            City, State and ZIP Code

      7553 W.Snyder Road,                                                            Warsaw,                   IN                   46580
      Named is the Employer,Labor Organisation,Employment Ageney, Apprenticeship Committee,or State or Local Government Agency'That I Believe Discriminated
      Against Me or Othens. (f/more than two, 1131 UnderPARTICULARS below.)
      Hama                                                                                                          NO. 64.ropkYtel,Mambo"        Phone No,(Include Area Code)
                                      ..:
      Eyemart Express                                                                                                     500+                    (574)538-4236
      Street Address                   ...                                          City, State and ZIP Code
     4542 Elkhart Road, Siate 100                                                 Elkhart,                     IN                   46526.
                        „...
     DISCRIMINATION BASED ON (Check appropriate box
                                                  (as).)                                                                   DATE(S)DISCRIMINATION TOOK PLACE
                                           PRZONANCY                                   ,                                         Earliest               Latest

       ri      RACE        ri COLOR               X   SEX        I 1 RELIGION              E      NATIONAL ORIGIN                1/2/2020                      3/3/2020
               X       RETALIATION    .• in      A                                          GENETIC LNFORMATION
                                                  CEEJ nts A R1J
                                                              '  Tv                                                                .„--
                       r--- OTIII3R   ei.rcu59                                                                                        x       CONTINUING ACTION
                        X Harassment                                                                                                .. .—_,
                              ,
     THEPARTICULARS Alts afaddiliouolpaper is needed, attach extra sheet(sk
                                       .
                                       ,
              I.          Complainant Joshua Horner, who was a qualified employee ofthe Respondent's at all material
                          times t& this Charge of Discrimination. The Complainant contends that the Responded
                           discriminated against him on account ofhis sex(male) and retaliated against him for objecting to
                          sexuallidisnriminatory conduct on the part of the employer,in violation ofthe Complaint's
                          federally protected rights Title VII ofthe Civil Rights Act of 1964,42 U.S.C. §2000(e) et. seq.
                          ( "Title-VII.)

              E.          The ReSpondent is Eyemart Express, a company doing business at 4542 Elkhart Road, Suite 100,
                          Elkhart, IN.46526. At all material times to this Charge the Respondent was an "employer "for
                          the purtioses ofTitle VB.
                                    "
                                 .:I:1.
              III.        The Complaint was employed by the Respondent from April 16,2016 until on about March 4,
                          2020, and most recently worked at the Defendant's store at 4542 Elkhart Road,Suite 100,
                          ElkharE;;IN.
                          The Coimplainant was a lab manager at the time of separation from employment and performed
                          within the Respondent's reasonable expectations at all material times.
                                .?
              IV.         Begimitg in December 2019,the Complainant began.receiving complaints from multiple
                          employees that they had been sexually harassed by the Respondent's General Manager Craig
                          Ceasar..3
                                   •
              V.           Since January 2020, Complainant reported his employee's complaints ofsexual
                          discrinlination and harassment to Bryan G.Peek the Senior Employee Relations Manager and
                          Brenda Mora,the Respondent's District Manager.
                                 -„
                               ,                       .
          USDC IN/ND case 3:20-cv-01042-DRL-MGG document 5 filed 11/17/20 page 5 of 6
1127:59 a.m. os-i2-2o2o      6


  MAY/12/2020/TUE 12:01 PM                                          Eqw1 lipployment Opportunity( mmission
                                                                    lcdianaloolis District Office .
                 VI.           Peek4and Mara told the Complainant to        r n9,kit eAtip o e complaints. They
                                 also iOld the Complainant that his cone                                        gide, j?Ity                    rts would not be shared
                                 with the General Manager.       _ _

                VII.             Afteithe Complainant communicated the employees' reports to Peek and More,the General
                                 Manager's behavior towards the Complainant became hostile.

                VIII.          The Complainant emailed Peek on February 16,but Peek responded that he did not want to
                               discuss the situation with the Complainant and did not want to know anything else, but that
                               Mora Would talk to the Complaint

                IX.           On March 3,2020 More infunned the Complainant he was terminated. The proffered reason
                              for teimination was that allegedly the Complainant had posted something on Facebook that
                              violated the Respondent's social media policy. The alleged posting was reportedly something
                               critical ofthe current U.S. president, but the Complainant had not made the posting in
                               question.

                X.               The Complainant contends that the Respondent's proffered reason for terminating him was
                                 false, fictitious, and pretextual, and the real reason he was terminated was in retaliation for
                                 reporting and objecting to the unlawful, sexually harassing and sexually discriminatory
                                 conduct'pilafs General Manager.

               XL                The Respondent's discriminatory, harassing and retaliatory conduct towards the Complainant
                                  was the direct and proximate cause ofthe Complainant's loss ofhisjob- and job-related
                                 benefits including income,and also subjected the Complainant to inconvenience, emotional
                                 distress, mental anguish, and other damages and injuries. The Complainant is entitled to obtain
                                 compensatory damages, and reasonable attorney fees and costs against the Respondent.

               XII.           The Respondeat's unlawful, harassing, discriminatory and retaliatory conduct was intentional,
                              knowing, willful, wanting, and in reckless disregard ofthe Complainant's federally protected
                              rights uncles' Title VII. The Complainant is entitled to recover punitive damages against the
                              Respendent
                                     2:




                                     31,

     I want this charge filed with both the EBOC god the State or tonal AWAY,ifais.Y. I will advise    NOTARY            zysaryfi Stale and Lone'Agency Requirements
                                                                                                                     ten am
     the agencies ifI change ray addraie or phone number and twill cooperate fully with thaot in the
     processing ofmy charge in accordance with their procedures.                                                Rrt7'     /
                                                                                                         wear or affirm that I have read the above charge and that it is hue to the
     I dechtre under penalty ofpedusy that the above is true and correct.                              best of my knowledge,infonnatlon and belief
                                                                                                       SIGNATURE OF MPLAINANT


     clz-zozo                                                                                          EU SCRIBED AND SWORN TO BE.FORE ME TIES DATE
                                                                                                       Viz ark dew. yap)
          Date                                        ,Signature
                                            Chwge Part)                                                 5--/Z-Zozo
                                                                                                                                                         ...    ,..a..., .

                                                                                                                                                 t.0131 Kg kali
                                                                                                                                     ••
                                                                                                                                 g

                                                                                                                                   •                    Sepl
                                                                                                                                         Notary Putillo —State of Indiana
                                                                                                                                 i.
                                                                                                                                                   Min County
                                                                                                                                 0    My Commission Expires Dec 20 2024
                                    47                                                                                           eigiewrirmPar-Ip—mr—w—ste-ese-kee-Nree--ir-416
        USDC IN/ND case 3:20-cv-01042-DRL-MGG document 5 filed 11/17/20 pageFiled:
                                                                             6 of11/17/2020
                                                                                   6        5:08 PM
  EEOC Form 161 (11/16)                   U.S. EquAL2LAIRRPNIrSA5811904
                                                                                       d
                                                                                           PY COMMISSION                                        Clerk
                                                                                                                              Elkhart County, Indiana
                                                              Elkbact Sniaerio,
                                                  DISMISSAL AND NOTICE OF RIGHTS
                        ,t                                                            From:
  To:    Joshua Homer ,                                                                       Indianapolis District Office
         7553 West Snyder Road                                                                101 West Ohio Street, Suite 1900
         Warsaw, IN 46580                                                                     Indianapolis, IN 46204



                             On behalfof person(s) aggrieved whose identity is
                             CoNF1DENTIAL (29 CFR §1601.7(a))
  EEOC Charge No.                              EEOC Representative                                                   Telephone No.
                                                Frederick J. BruBaker,
 470-2020-02485                                 Enforcement Supervisor                                               (463)999-1148
  THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts all ged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
        X        The EEOC 'i sues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                              , No finding is made as to any other issues that might be construed as having been raised by this charge.
                 the statutes.'
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      F-1        Other (brietlii,state)


                                                        - NOTICE OF SUIT RIGHTS -
                                                 (See the additional Information attached to this (brm.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for fifing suit based on a claim under state law may be different.)

Equal Pay Act(EPA): KPA suits must be filed in federal or state court within 2 years(3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years 13 years
before you file suit may not be collectible.

                                                                   On behalf of the


Enclosures(s)


cc:

            EYEMART EXORESS LLC
                                                         1         ichelle Eisele,
                                                                  District Director
                                                                                   Christopher C. Myers
                                                                                   CHRISTOPHER C. MYERS & ASSOCIATES
                                                                                                                    21 September 2020
                                                                                                                         (Date Mailed)




            c/o Bryan G. Peek                                                      809 South Calhoun Street, Suite 400
            Senior Employee Relations Manager                                      Fort Wayne, IN 46802
            13800 Senlac Drive, Suite 200
            Dallas, TX 75234



Enclosure with EEOC
